DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings do not have satisfactory reproduction characteristics. The drawings appear to be multi-generation copies or are just too light. Further, some of the smaller/finer elements are not clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
1) The first sentence repeats information given in the title; and 
2) The abstract includes two run-on sentences that appear to be a restatement of the independent claim.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term “notified” is used in the Title of the Invention, in the preamble of the independent claim, and in several places throughout the specification. However, it is not at all clear what the term “notified” is purported to mean in regard to this invention. The examiner acknowledges that an applicant is allowed to be their own lexicographer, however, this requires that a special definition should be included for terms that differ from their plain and ordinary meaning. 
It appears that the specification is a direct translation of a foreign language document and as such a selected term (such as “notified”) can indeed have a specific technical meaning which is clearly lost in translation.
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] notified pressured horizontal directional drilling continuous coring device”. It is not clear and therefore indefinite as to what “notified” actually means. 
Claim 5 recites “two bullets”. It is not clear and therefore indefinite as to what the recited “bullets” are or what they do. The drawings and description do not provide any guidance as to what a bullet is or does. It appears that the specification is a direct translation of a foreign language document and as such a selected term (such as “bullet”) can indeed have a specific technical meaning which is clearly lost in translation.
It should be noted that there is no art being cited against claims 1-10. Although it appears that the claimed subject matter is not fully disclosed by the prior art, such cannot be definitively ascertained prior to overcoming the 112 rejections.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 20220098948), Cao et al. (US 11255149), Wan et al. (US 2020164300), Adams et al. (US 10975683), Wan et al. (US 20200131875), Jolicoeur et al. (US 20130032410), Fanuel et al. (US 7117958), Fanuel (US 6644424), Ormsby (US 5351765), Cortes (US 3951219), and Catland (US 2258352). These references, in combination or alone, generally disclose variously claimed features such as a coring device, a drilling tool assembly, a spear head, various flow pipes, core handling equipment, bullets and bullet positioning structure, various mechanisms for guiding, buffering, and blocking and various nozzles and caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/2/2022